                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


ILISAPESI KENNETT,

               Plaintiff,                                   No. 19-10976

v.                                                          Hon. Nancy G. Edmunds

GREATER MIDLAND
COMMUNITY CENTERS, INC.,

           Defendant.
_______________________________________/

              ORDER DISMISSING PLAINTIFF'S STATE LAW CLAIMS

       Plaintiff Ilisapesi M. Kennett has filed suit against Defendant Greater Midland

Community Centers, Inc., alleging national origin, sex, and age discrimination as well

as retaliation in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), the Age

Discrimination in Employment Act (“ADEA”), and Michigan’s Elliott-Larsen Civil Rights

Act (“ELCRA”). Since the parties to this matter are nondiverse, this Court declines to

exercise supplemental jurisdiction over the claims brought under the ELCRA to avoid

jury confusion. See 28 U.S.C. § 1367(c)(4); Moor v. Cty. of Alameda, 411 U.S. 693,

716 (1973); Padilla v. City of Saginaw, 867 F. Supp. 1309, 1315 (E.D. Mich. 1994);

see also Provenzano v. LCI Holdings, Inc., 663 F.3d 806, 818 (6th Cir. 2011)

(observing that the causation standard for claims brought under the ADEA is different

than that for the same claims brought under the ELCRA).

       Thus, pursuant to 28 U.S.C. § 1367(c), Plaintiff's claims of discrimination and

retaliation in violation of Michigan’s Elliott-Larsen Civil Rights Act found in Counts II,
IV, VI, and VIII of her complaint are hereby DISMISSED WITHOUT PREJUDICE. The

Court will retain jurisdiction over Plaintiff’s federal claims only.

       SO ORDERED.

                                     s/Nancy G. Edmunds
                                     Nancy G. Edmunds
                                     United States District Judge

Dated: April 9, 2019


I hereby certify that a copy of the foregoing document was served upon counsel of
record on April 9, 2019, by electronic and/or ordinary mail.

                                     s/Lisa Bartlett
                                     Case Manager

 
